DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 01/06/2021, which refers to the Amendment filed on 12/09/2020. Claims 1-12 are pending in the case. Claims 1, 7, and 10 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/09/2020 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Phillipps et al. (U.S. Pat. App. Pub. No. 2014/0358825, hereinafter Phillipps) in view of Dengler et al. (U.S. Pat. App. Pub. No. 2007/0130205, hereinafter Dengler).

As to independent claim 1, Phillipps teaches:
A system, comprising (Abstract):
a repository configured to store plurality of trained machine learning models… data source linked to a trained machine learning model, from among the plurality of trained machine learning models (Figure 2B, machine learning ensembles 222. Figure 1B. 
one or more processors coupled to the repository, the one or more processors being configured to (Paragraphs 30 and 37, processor(s)):
… to a trained machine learning model of the plurality of trained machine learning models to (Figure 2B, machine learning ensembles 222):
display a visual representation of data elements… to the corresponding trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the data elements, resulting in a dynamic update to the UI to interact with the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as increasing action counts for one or more other actions 142, in an optimal machine learning manner, to satisfy the goal 150 or outcome), and
obtain resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a data element, from among the data elements, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Paragraph 116).
Phillipps does not appear to expressly teach to store a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source; generate, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata; and including information about values for the data elements, of a schema of a data source linked.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to dependent claim 2, Phillipps further teaches the UI is further configured for executing second operations which include one or more of creating, updating, reading, and deleting the trained machine learning models and corresponding metadata stored in the repository (Figure 6).

As to dependent claim 3, Phillipps further teaches the data source is configured for use in the system (Paragraph 114, data receiver module 300, in certain embodiments, is configured to receive client data. Data receiver module 300 may receive data indirectly from a client 104 through an 

As to dependent claim 4, Phillipps further teaches the UI is provided via a web server for viewing and selecting the payload of data (Paragraph 34, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). Paragraph 71, display or otherwise present machine learning results to multiple users using electronic display devices 110 of different client computing devices 104, such as the depicted desktop computer, mobile phone, and tablet devices).

As to dependent claim 5, Phillipps further teaches:
the respective metadata is collected during a training of the corresponding trained machine learning model and corresponded to the data source linked to the trained machine learning model (Paragraph 128, the machine learning compiler module 302 evaluates learned functions from the function generator module 301 using test data to generate evaluation metadata. Paragraph 135, based on evaluation metadata from the metadata library 314, the feature selector module 304 determines which features from initialization data and/or training data are adding noise, are not predictive, are the least effective, or the like, and excludes the features from the machine learning ensemble 222), and
the one or more processors being further configured to,
generate a model UI displaying selections representing the plurality of trained machine learning models (Figure 5), and
in response to a selection, through the model UI, of the trained machine learning model… corresponding to the trained machine learning model (Figure 1C).
Phillipps does not appear to expressly teach obtain the respective metadata from the repository to automatically dynamically generate the UI.
Dengler teaches obtain the respective metadata from the repository to automatically dynamically generate the UI (Paragraph 4, the metadata is processed by a rendering engine to display the UI controls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to dependent claim 6, Phillipps does not appear to expressly teach the value information includes information to provide an override for a possible value or a range of values associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI.
Dengler teaches the value information includes information to provide an override for a possible value or a range of values associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify 

As to independent claim 7, Phillipps teaches:
A non-transitory computer readable medium that stores instructions, which when executed by a computer execute a process comprising (Abstract. Paragraph 32, 33, and 38):
storing, in a repository, a plurality of trained machine learning models… a data source linked to a trained machine learning model, from among the plurality of trained machine learning models (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
… to a trained machine learning model of the plurality of trained machine learning model to (Figure 2B, machine learning ensembles 222):
display a visual representation of data elements… linked to the corresponding trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the data elements, resulting in a dynamic update to the UI to interact with the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 
obtaining resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a data element, from among the data elements, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute made to a result, a frequency that an attribute occurred, a coverage or range for an attribute in the data set, or the like. Paragraph 116).

Dengler teaches a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a data source (Figure 1, metadata 133. Figure 2, data source 250. Paragraph 4, the metadata is created according to a metadata schema that defines mechanisms for data binding application data to the controls of the UI); generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Paragraph 4, the metadata may be XML-based and is interpreted and then rendered to implement a customized UI that also supports data binding between data and the UI controls); and including information about values for the data elements, of a schema of a data source (Figure 1, metadata 133. Figure 2, data source 250. Paragraph 4, the metadata is created according to a metadata schema that defines mechanisms for data binding application data to the controls of the UI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

claim 8, Phillipps further teaches:
the metadata is collected during a training of the corresponding trained machine learning model and corresponded to the data source linked to the trained machine learning model (Paragraph 128, the machine learning compiler module 302 evaluates learned functions from the function generator module 301 using test data to generate evaluation metadata. Paragraph 135, based on evaluation metadata from the metadata library 314, the feature selector module 304 determines which features from initialization data and/or training data are adding noise, are not predictive, are the least effective, or the like, and excludes the features from the machine learning ensemble 222), and
the process further comprises,
generating a model UI displaying selections representing the plurality of trained machine learning models (Figure 5), and
in response to a selection, through the model UI, of the trained machine learning model… corresponding to the trained machine learning model (Figure 1C).
Phillipps does not appear to expressly teach obtaining the respective metadata from the repository to automatically dynamically generate the UI.
Dengler teaches obtaining the respective metadata from the repository to automatically dynamically generate the UI (Paragraph 4, the metadata is processed by a rendering engine to display the UI controls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to dependent claim 9, Phillipps does not appear to expressly teach the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI.
Dengler teaches the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

As to independent claim 10, Phillipps teaches:
A method performed in a system, the method comprising (Abstract):
storing plurality of machine learning models (Figure 2B, machine learning ensembles 222):
configuring a plurality of data sources for use in the system (Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
ingesting training data from a configured data source, from among the plurality of configured data sources (Figure 4, data receiver module 300);
identifying a scenario for a prediction (Paragraph 92, a goal or action for which specific machine learning was generated);
training the plurality of machine learning models, a machine learning model, from among the plurality of machine learning models, trained on the ingested training data for the identified scenario to link configured data source, from among the plurality of configured data sources, to the trained machine learning model (Paragraph 172, the function generator module 301 generates 604 a plurality of learned functions from multiple classes based on the received 602 training data);
collecting and storing, during the training of the plurality of machine learning models… configured data source, from among the plurality of configured data sources, linked to a corresponding trained machine learning model, from among plurality of trained machine learning models (Figure 2B, machine learning ensembles 222. Figure 1B. Paragraph 114, the data receiver module 300 may support structured data. Figure 4, data repository 406);
… to a trained machine learning model of the plurality of trained machine learning model to (Figure 2B, machine learning ensembles 222):
display a visual representation of data elements… to the corresponding trained machine learning model for performing first operations on changing, through the UI, a payload of data associated with the data elements, resulting in a dynamic update to the UI for interacting with the trained machine learning model based on the changed payload of data (Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. 
obtaining resulting predictions, in response to the changing payload of data (Paragraph 99, the update module 206 is configured to dynamically update one or more machine learning inputs, outputs, results, and/or other parameters displayed by the display module 204),
a resulting prediction, from among the resulting predictions, based on the changing payload of data, indicative of contribution of a data element, from among the data elements, to the resulting prediction in form of an evaluation (Paragraph 96, display one or more attributes of a data set used by the machine learning to determine the one or more machine learning results and one or more impact metrics for each displayed attribute, one or more of which may be stored by the pre-compute module 208 in a results data structure, or the like. For example, the display module 204 may display a list, ranking, and/or statistics associated with specific features, instances, or other attributes indicating how predictive an attribute was (e.g., an impact), what contribution an attribute 
Phillipps does not appear to expressly teach a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a configured data source; generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata; including information about values for the data elements, of a schema of a configured data source, from among the plurality of configured data sources, linked.
Dengler teaches a plurality of metadata respectively corresponding to data elements, including information about values for the data elements, of a schema of a configured data source (Figure 1, metadata 133. Figure 2, data source 250. Paragraph 4, the metadata is created according to a metadata schema that defines mechanisms for data binding application data to the controls of the UI); generating, automatically dynamically based on respective metadata of the plurality of metadata, corresponding user interfaces (Uls), each UI of the Uls corresponding, based on the respective metadata (Paragraph 4, the metadata may be XML-based and is interpreted and then rendered to implement a customized UI that also supports data binding between data and the UI controls); including information about values for the data elements, of a schema of a configured data source, from among the plurality of configured data sources, linked (Figure 1, metadata 133. Figure 2, data source 250. Paragraph 4, the metadata is created according to a metadata schema that defines mechanisms for data binding application data to the controls of the UI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify 

As to dependent claim 11, Phillipps further teaches interacting with the trained machine learning model through the automatically dynamically created UI served by a web server or through an application programming interface in an application provided by an application server (Paragraph 34, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). Paragraph 71, display or otherwise present machine learning results to multiple users using electronic display devices 110 of different client computing devices 104, such as the depicted desktop computer, mobile phone, and tablet devices. Paragraph 45, in general, a results module 102 dynamically displays or otherwise presents machine learning results using a user interface for one or more users or other clients 104. As used herein, a user interface may include a graphical user interface (GUI). Figure 1C. Paragraph 89, dynamically update the displayed actions 142, the displayed machine learning parameters 144, and/or the displayed goal 150 or outcome in response to user input manipulating or adjusting one of the values 142, 144, 148, 150. For example, if a user changes a value for a count, cost, goal, ROI, confidence, or other attribute/machine learning parameter 144, such as decreasing the displayed action count 144 for the “email 20% off” action, a results module 102 may update attributes/machine learning parameters for other actions 142, such as increasing action counts for one or more other actions 142, in an optimal machine learning manner, to satisfy the goal 150 or outcome).

claim 12, Phillipps does not appear to expressly teach the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI.
Dengler teaches the value information includes information to provide an override for a possible or a range of value associated with the data element, or information controlling visualization of the data elements in the UI, resulting in an updated visualization of the data element in the UI (Figure 4, bind data sources 440 and render UI 45. Figure 5. Paragraph 31, overriding the default behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the dynamically updated machine learning user interface of Phillipps to include the metadata driven user interface techniques of Dengler to make it easier to modify and extend the user interface and eliminate the cumbersome hard coding of user interface functionality (see Dengler at paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123